Title: From Thomas Jefferson to George Turner, 9 November 1792
From: Jefferson, Thomas
To: Turner, George



Sir
Philadelphia November 9th: 1792.

It appears from the Report of the Secretary of the Territory North West of the Ohio, that several regulations of importance in the present situation of that Territory, remain unprovided, on account of the absence of the persons invested with the legislative powers. I am charged by the President to bring this circumstance to your notice, not doubting but that the public exigencies of your Office will over-weigh in your mind any personal inconveniencies, which might attend your repairing to that Country. I have the honor to be, with great respect and esteem, Sir, Your most obedient and Most humble servant
